 

Exhibit 10.1

 

 

 

[gttwqwgg53cy000001.jpg]

 

 

STANDARD MULTI-TENANT OFFICE LEASE

This Restated Lease Agreement (the “Lease”) is dated as of March 1, 2020 (the
“Effective Date”) is made by and between S Real Estate Holdings LLC, a Delaware
limited liability company (“Landlord”) and International Stem Cell Corporation,
a Delaware corporation (“Tenant”) (collectively, the “Parties” or individually,
a “Party”).

1.Basic Lease Provisions.

1.1 Premises. Those certain premises consisting of approximately 9,028 rentable
square feet in the building located at 5950 Priestly Drive, Carlsbad, CA 92008
(the “Premises”), as shown in Exhibit A hereto, together with the right to use
all Common Areas.

1.2 Commencement Date. The Commencement Date shall be March 1, 2020.

1.3 Term. Three (3) years.

1.4 Use. General office, research and development, manufacturing and any other
related uses permitted by applicable Laws (defined below).

1.5 Monthly Base Rent. The monthly base rent payable by Tenant for the Premises
in accordance with the following schedule.

1.6 Late Fee. If Base Rent shall not be paid within five (5) Business Days after
its due date, Tenant will pay to Lessor, on demand, a one-time late charge fee
of $100 or 10% of Base Rent, whichever is greater.  

BASE RENT

TERM

$13,996.64

3/1/2020 – 2/28/2021

$14,276.58

3/1/2021 – 2/28/2022

$14,562.11

3/1/2022 – 2/28/2023

1.7 Security Deposit. None

1.8 Brokers. None.

1 | Page

--------------------------------------------------------------------------------

 

2.Definitions. The following terms shall have the following meanings in this
Lease:

2.1Alterations. Any alterations, additions or improvements made in, on or about
the Building by Tenant after the Commencement Date, including, but not limited
to, lighting, heating, ventilating, air conditioning, electrical, partitioning,
drapery and carpentry installations.

2.2Commencement Date. The Commencement Date of this Lease shall be as specified
in Section 1 of this Agreement.

2.3Common Areas. All areas and facilities outside the Premises and within the
exterior boundary line of the Project and interior utility raceways and
installations within the Premises that are provided and designated by the Lessor
from time to time for the general nonexclusive use of Lessor, Lessee and other
tenants of the Project and their respective employees, suppliers, shippers,
customers, contractors and invitees, including, but not limited to, common
entrances, lobbies, corridors, stairwells, public restrooms, elevators, parking
areas, loading and unloading areas, trash areas, roadways, walkways, driveways
and landscaped areas.

2.4Common Area Allocation. Exhibit B

2.5HVAC. Heating, ventilating and air conditioning.

2.6Landlord’s Agents. Landlord’s agents, managers, officers, and employees.

2.7Rent. The Monthly Base Rent.

2.8Sublet. Any transfer, sublet, assignment, license or concession agreement,
change of ownership, mortgage, or hypothecation of this Lease or the Tenant’s
interest in the Lease or any portion thereof.

2.9Subtenant. The person or entity with whom a Sublet agreement is proposed to
be or is made.

2.10Tenant Improvements. The improvements to the Premises to be constructed by
Tenant.

2.11Tenant’s Agents. Tenant’s agents, directors, officers, and employees.

2.12Tenant’s Personal Property. Tenant’s trade fixtures, furniture, equipment
and other personal property in the Building.

3.Lease Term and Termination.

3.1Term. The term of this Lease (“Term”) shall be three (3) years, beginning on
the Commencement Date and terminating March 1, 2023, unless sooner terminated as
provided herein.

3.2Termination. Tenant shall have the right to terminate the Lease with no less
than thirty (30) day written notice to Landlord. Except as otherwise provided or
agreed upon between the Parties, Landlord shall provide the Tenant no less than
ninety (90) day written notice of intent to terminate the Lease.

2 | Page

--------------------------------------------------------------------------------

 

4.Rent.

4.1Monthly Base Rent. Tenant shall pay to Landlord, in lawful money of the
United States, commencing on the Commencement Date and continuing thereafter,
Monthly Base Rent in the amounts set forth in Paragraph 1.5 of this Agreement.
Base Rent shall be payable by the 5th of each calendar month.

5.Condition of Premises.

5.1Premises. Landlord shall deliver possession of the Premises to Tenant on the
date this Lease is fully executed, in “AS IS” condition. Tenant shall be deemed
to have accepted the Premises in good, clean condition and repair, subject to
all applicable federal, state and local laws, statutes, ordinances and
governmental regulations, including the Americans with Disabilities Act
(collectively, “Laws”), and without limiting Landlord’s continuing repair,
maintenance and other obligations under this Lease.

6.USE.

6.1Tenant’s Use. General office and laboratory use.

6.2Compliance. Tenant shall not use the Premises or suffer or permit anything to
be done in or about the Premises which will in any way conflict with any Laws
which may now or hereafter be in force. Tenant shall not commit any public or
private nuisance or any other act or thing which might or would disturb the
quiet enjoyment of any occupant of nearby property. Tenant shall place no loads
upon the floors, walls or ceilings in excess of the maximum designed load
reasonably determined by Landlord or which endanger the structure; nor place any
harmful liquids in the drainage systems; nor dump or store waste materials or
refuse or allow such to remain outside the Building proper, except in the
enclosed trash areas provided, if any. Tenant shall not store or permit to be
stored or otherwise placed any other material of any nature whatsoever outside
the Building.

6.3Hazardous Materials. With the exception of office and cleaning supplies
typically used for the permitted uses of the Premises, Tenant shall not store
any Hazardous Materials as identified in 22 California Code of Regulations
Sections 66261.1 et seq., as they may be amended from time to time at the
Premises or Common Areas thereto.

7.Quiet Enjoyment. Landlord covenants that Tenant, upon performing the terms,
conditions and covenants of this Lease, shall have quiet and peaceful possession
of the Premises as against any person claiming the same by, through or under
Landlord.

8.Alterations. After the Commencement Date, Tenant shall not make or permit any
Alterations in, on or about the Premises without the prior written consent of
Landlord, which consent shall not be unreasonably withheld, conditioned or
delayed; provided, however, that Landlord’s consent shall not be required for
any nonstructural Alterations that do not exceed ten thousand dollars ($10,000)
in cost per year and do not affect the roof of the Building or the Building
Systems, so long as Tenant provides Landlord with prior notice of any such
Alterations (“Permitted Alterations”). Tenant shall complete any Alterations to
the Premises at Tenant’s sole expense, in compliance with all applicable Laws,
including any permit requirements, by a licensed contractor, and in a good and
workmanlike manner conforming in quality and design with the Premises existing
as of the Commencement Date. If Tenant removes any Alterations as required or
permitted herein, Tenant shall repair any and all damage to the Premises caused
by such removal and return the Premises to their condition as of the
Commencement Date, normal wear and tear excepted. Tenant shall be solely
responsible for the maintenance and repair of any Alterations made by it to the
Premises.

3 | Page

--------------------------------------------------------------------------------

 

9.Surrender of the Premises. Upon the expiration or earlier termination of the
Term, Tenant shall surrender the Premises to Landlord in good condition and
repair, normal wear and tear and condemnation, fire or other casualty, and
repair and maintenance of the Premises that Landlord is obligated to perform
under this Lease excepted. Tenant shall remove from the Premises all of Tenant’s
Alterations required by this Agreement, and all Tenant’s Personal Property and
repair any damage and perform any restoration work caused by such removal. If
Tenant fails to remove such Alterations and Tenant’s Personal Property, and such
failure continues after the termination of this Lease, Landlord may retain such
property and all rights of Tenant with respect to it shall cease, or Landlord
may place all or any portion of such property in public storage for Tenant’s
account. Tenant shall be liable to Landlord for costs of removal of any such
Alterations and Tenant’s Personal Property and storage and transportation costs
of same, and the cost of repairing and restoring the Premises, together with
interest at the Interest Rate from the date of expenditure by Landlord.

10.Utilities and Services. Tenant shall contract for and pay directly to the
provider thereof all charges for water, gas, electricity, sewer, telephone,
refuse pickup, and all other utilities, materials and services furnished to the
Premises during the Term, together with any taxes thereon. Landlord shall not be
liable in damages, consequential or otherwise, nor shall Tenant be entitled to
any Rent reduction, Rent abatement or right to terminate this Lease, as result
of any failure or interruption of any utility service or other service furnished
to the Premises. Landlord shall use diligent efforts to promptly correct any
failure or interruption of utilities or services caused by the act or neglect of
Landlord. Notwithstanding the foregoing or anything to the contrary in this
Lease, if the Premises or a material portion of the Premises, is made
untenantable, inaccessible or unsuitable for the ordinary conduct of Tenant’s
business, as a result of any interruption of any of the foregoing utilities that
is caused by the negligence or willful misconduct of Landlord (or any of
Landlord’s Agents or contractors), then (i) Landlord shall use commercially
reasonable efforts to restore the same as soon as reasonably practicable, and
(ii) if, despite such commercially reasonable efforts by Landlord, such
interruption persists for a period in excess of three (3) consecutive business
days, then Tenant shall be entitled to an abatement of Rent payable hereunder
during the period beginning on the fourth (4th) consecutive day of such
interruption and ending on the day the utility or service has been restored.

11.Repair and Maintenance.

11.1Landlord’s Obligations. Landlord shall at all times and at its own expense
clean, keep and maintain in good safe and sanitary order, condition and repair
the foundation of the Building, the concrete sub-flooring, the structural
elements of the roof, the structural condition of exterior and load-bearing
walls, footings and any underground sewer, electrical and other underground
utilities serving the Building, except that (subject to Paragraph 11.2) any
damage to any of the foregoing that is caused by Tenant, its agents, employees
or invitees, shall be repaired at Tenant’s expense. Landlord shall also
maintain, repair and replace, as necessary, the roof membrane of the Building;
the Building elevators; the HVAC and fire and life safety systems serving the
Building; all exterior glass; and the Outside Area.

11.2Tenant’s Obligations. Tenant shall at all times and at its own expense,
clean, keep and maintain in good, safe and sanitary order, condition and repair
every part of the Building which is not within Landlord’s obligation pursuant to
Paragraph 11.1. Tenant’s repair and maintenance obligations shall include,
without limitation, all plumbing and sewage fixtures located within and
exclusively serving the Building, all fixtures, interior surfaces of all walls,
floor coverings, ceiling surfaces, interior windows, store front, doors,
entrances, interior plate-glass, showcases, all electrical facilities and
equipment located within and exclusively serving the Building, including
lighting fixtures, lamps, any supplemental HVAC equipment installed by or for
Tenant, any automatic fire extinguisher equipment within the Building,
electrical motors and all other appliances and equipment of every kind and
nature located within and exclusively serving the Building. Tenant shall
provide, at Tenant’s expense, all janitorial service to the Building and all
pest control for the Premises. Tenant shall have the benefit of any warranties
available to Landlord with respect to any improvements or equipment to be
maintained by Tenant as provided herein.

4 | Page

--------------------------------------------------------------------------------

 

11.3Compliance with Laws. Tenant shall, at its cost, comply with all Laws
arising from Tenant’s use or occupancy of the Premises. The foregoing shall not
include the obligation to complete any Alterations to the Premises which may be
required by Laws unless such Alterations are required solely as a result of the
specific nature of Tenant’s use of the Premises (other than uses of the Building
by tenants in general) or any other Alterations made to the Premises by Tenant.
If any Alterations to the Premises are required by any Laws and such Alterations
are not required solely as a result of the specific nature of Tenant’s use of
the Premises or any other Alterations made to the Premises by Tenant, then
Landlord shall make the required Alterations to the Premises at its own cost.

12.Liens. Tenant shall keep the Premises free from any liens arising out of any
work performed, materials furnished, or obligations incurred by or on behalf of
Tenant by any third party and hereby indemnifies and holds Landlord and
Landlord’s Agents harmless from all liability and cost, including attorneys’
fees and costs, in connection with or arising out of any such lien or claim of
lien.

13.Landlord’s Right to Enter the Premises. Tenant shall permit Landlord and
Landlord’s Agents to enter the Premises, including the Building, at all
reasonable times with not less than one (1) business days’ prior notice, except
for emergencies, in which case no notice shall be required, to inspect the same,
to post Notices of Non-responsibility and similar notices, to show the Premises
to interested parties such as prospective lenders and purchasers, to make
necessary repairs, to discharge Tenant’s obligations hereunder when Tenant is in
Default of such obligations, and at any reasonable to show the Premises to
prospective tenants. The above rights are subject to reasonable security
regulations of Tenant, and to the requirement that Landlord shall at all times
act in a manner to minimize interference with Tenant’s business.

14.Signs. Subject to Tenant’s receipt of all necessary governmental approvals,
Tenant shall have the right to install a Tenant identification sign on the
exterior of building within which the Premises is located, at both front and
back exits. All costs associated with Tenant’s signage, including installation,
maintenance, repair and removal, shall be paid by Tenant. Tenant shall remove
its exterior signage upon the expiration or sooner termination of this Lease and
shall repair any damage to the monument sign and/or the building exterior caused
by the installation and/or removal of Tenant’s signage. If Tenant fails to
maintain its signs, or, if Tenant fails to remove its signs upon termination of
this Lease, Landlord may do so at Tenant’s expense.

15.Insurance.

15.1Tenant’s Indemnification. Except to the extent caused by the negligence or
willful misconduct of Landlord or Landlord’s Agents, Tenant shall indemnify,
defend and hold Landlord and Landlord’s Agents harmless from and against any and
all claims, damage, loss, liability or expense including, without limitation,
attorney’s fees and legal costs, arising from (a) Tenant’s use of the Premises
or the conduct of its business or from any activity, work, or thing done,
permitted or suffered by Tenant in or about the Premises, or (b) the negligence
or willful misconduct of Tenant or Tenant’s Agents. Tenant agrees that the
obligations assumed herein shall survive this Lease.

15.2Landlords Indemnification. Except to the extent caused by the negligence or
willful misconduct of Tenant or Tenant’s Agents, Landlord shall indemnify,
defend and hold Tenant and Tenant’s Agents harmless from and against any and all
claims, damage, loss, liability or expense including, without limitation,
attorney’s fees and legal costs, arising from the gross negligence or willful
misconduct of Landlord or Landlord’s Agents. Landlord agrees that the
obligations assumed herein shall survive this Lease.

5 | Page

--------------------------------------------------------------------------------

 

15.3Insurance.

(a)Tenant’s Insurance. Tenant agrees to maintain in full force and effect at all
times during the Term, at its own expense, for the protection of Tenant and
Landlord, as their interests may appear, commercial general liability insurance,
with an occurrence basis in an amount not less than $1,000,000 per occurrence
and $2,000,000 general aggregate, naming Landlord, Landlord’s Agents, and
Landlord’s lender as additional insureds.

(b)Landlord’s Insurance. Landlord shall also maintain commercial general
liability insurance, in addition to, and not in lieu of, the insurance required
to be maintained by Tenant.

15.4Certificates. Each party hereto, as applicable, shall be entitled to receive
upon a five (5) day written notice, a copy of the certificates of insurance,
evidencing the coverage with limits not less than those specified above.

16.Damage or Destruction.

16.1Partial Damage Insured. If the Premises are damaged by any casualty which is
covered under the special form insurance carried by Landlord, and such
restoration can be completed within  ninety (90) days after the date of such
casualty, as reasonably determined by Landlord’s independent construction
contractor, then Landlord shall promptly restore the Premises to substantially
the same condition as existed prior to the casualty. In such event, this Lease
shall continue in full force and effect, except that Tenant shall be entitled to
a proportionate reduction of Rent from the date of casualty until such
restoration is completed, such proportionate reduction to be based upon the
extent to which the damage and/or restoration efforts interfere with Tenant’s
use of the Premises, as reasonably agreed upon between Tenant and Landlord.

Any dispute between Landlord and Tenant as to the amount of any rent reduction
hereunder shall be resolved by arbitration in accordance with the Expedited
Arbitration Procedures set forth below. Landlord shall provide Tenant with
written notice of the estimated repair period as soon as reasonably possible
following the damage or destruction, which estimate shall be provided by a
licensed and experience independent construction contractor. If the estimated
repair period exceeds ninety (90) days after the date of the damage and if the
damage is so extensive as to reasonably prevent Tenant’s substantial use and
enjoyment of the Premises, then Tenant may elect to terminate this Lease by
written notice to Landlord within three (3) days following Tenant’s receipt of
Landlord’s estimated repair period notice. If this Lease is terminated, Landlord
shall refund to Tenant the Security Deposit then held by Landlord in accordance
with the provisions of this Lease and any Rent previously paid by Tenant which
is allocable to the period after the date of damage or destruction.

ANY DISPUTE BETWEEN THE PARTIES THAT IS REQUIRED TO BE ARBITRATED UNDER THIS
LEASE SHALL BE RESOLVED BY EXPEDITED ARBITRATION BEFORE ONE (1) ARBITRATOR. THE
ARBITRATION SHALL BE ADMINISTERED BY JAMS PURSUANT TO ITS COMPREHENSIVE
ARBITRATION RULES AND PROCEDURE, MODIFIED AS FOLLOWS: (I) THE TOTAL TIME FROM
DATE OF DEMAND FOR ARBITRATION TO FINAL AWARD SHALL NOT EXCEED 45 DAYS; (II) ALL
NOTICES MAY BE BY TELEPHONE OR OTHER ELECTRONIC COMMUNICATION WITH LATER
CONFIRMATION IN WRITING; (III) THE TIME, DATE, AND PLACE OF THE HEARING SHALL BE
SET BY THE ARBITRATOR IN HIS OR HER SOLE DISCRETION, PROVIDED THAT THERE SHALL
BE AT LEAST 10 BUSINESS DAYS PRIOR NOTICE OF THE HEARING; (IV) THERE SHALL BE NO
POST-HEARING BRIEFS; (V) THERE SHALL BE NO DISCOVERY EXCEPT BY ORDER OF THE

6 | Page

--------------------------------------------------------------------------------

 

ARBITRATOR; AND (VI) THE ARBITRATOR SHALL ISSUE HIS OR HER AWARD WITHIN TEN (10)
BUSINESS DAYS AFTER THE CLOSE OF THE HEARING. THE ARBITRATION SHALL BE HELD IN
THE COUNTY IN WHICH THE PREMISES ARE LOCATED. THE DECISION OF THE ARBITRATOR
SHALL BE FINAL AND BINDING ON THE PARTIES AND JUDGMENT ON THE AWARD RENDERED BY
THE ARBITRATOR MAY BE ENTERED IN ANY COURT OF COMPETENT JURISDICTION. THE FEES
AND EXPENSES OF THE ARBITRATOR SHALL BE PAID HALF BY LANDLORD AND HALF BY TENANT
UNLESS THE ARBITRATOR DECIDES OTHERWISE IN ITS DECISION. The foregoing
arbitration procedures are collectively referred to herein as the “Expedited
Arbitration Procedures”.

16.2Partial Damage – Uninsured. If the Premises are damaged by any casualty
which is not covered under the special form insurance carried by Landlord and
the cost to repair the damage will exceed five percent (5%) of the replacement
cost of the Premises, then Landlord shall have the option either to: (i) repair
or restore the Premises, in which event this Lease shall continue in full force
and effect with the Rent to be proportionately abated; or (ii) give notice to
Tenant within ten (10) days after the date of such casualty terminating this
Lease as of a date to be specified in such notice. If notice of termination is
given, this Lease shall expire, and all interest of Tenant in the Premises shall
terminate on such date so specified in such notice and the Rent, reduced by any
proportionate reduction based upon the extent, if any, to which such damage
interfered with the use of the Premises by Tenant, shall be paid to the date of
such termination. If this Lease is terminated by Tenant or Landlord under this
Section 16.2, Landlord shall refund to Tenant the Security Deposit then held by
Landlord in accordance with the provisions of this Lease and any Rent previously
paid by Tenant which is allocable to the period after the date of damage or
destruction. Further, if Landlord does not complete its required restoration
within ninety (90) days after the time period estimated by Landlord to repair
the damage as specified in its notice to Tenant, Tenant may terminate this Lease
by delivering written notice to Landlord. Such termination shall be effective as
of the date specified in Tenant’s termination notice as if such date were the
date fixed for the expiration of the Term. Notwithstanding the foregoing, if
upon the receipt of Tenant’s written election to terminate this Lease as
provided in this Section 16.2, Landlord reasonably believes it can complete its
required restoration within thirty (30) days following the receipt of such
notice, Landlord may, in its sole discretion, elect to proceed with such
restoration and, provided Landlord substantially completes such required
restoration within such 30-day period, Tenant’s election to terminate shall be
null and void.

16.3Total Destruction. If the Premises are totally destroyed or the Premises
cannot be reasonably restored and/or used under applicable Laws or due to the
presence of hazardous factors such as earthquake faults, chemical waste,
environmental or unhealthful conditions and similar dangers, notwithstanding the
availability of insurance proceeds, this Lease shall be terminated effective as
of the date of such event.

17.Condemnation. If title to all of the Premises or so much thereof is taken or
appropriated for any public or quasi-public use under any statute or by right of
eminent domain so that reconstruction of the Premises will not, in Landlord’s
and Tenant’s mutual reasonable judgment, result in the Premises being suitable
for Tenant’s continued occupancy for the uses and purposes permitted by this
Lease, this Lease shall terminate as of the date that possession of the Premises
or part thereof be taken, provided that if the parties disagree, the Lease shall
not terminate and the issue as to whether the remaining Premises are suitable
for Tenant’s continued occupancy for the uses permitted by this Lease shall be
submitted into arbitration in accordance with the Expedited Arbitration
Procedures.

7 | Page

--------------------------------------------------------------------------------

 

18.Assignment and Subletting.

18.1Landlord’s Consent. Tenant shall not enter into a Sublet without Landlord’s
prior written consent, which consent shall not be unreasonably withheld,
conditioned or delayed. Any attempted or purported Sublet without Landlord’s
prior written consent shall be void and confer no rights upon any third person
and shall be deemed a material default of this Lease.

19.Default.

19.1Tenant’s Default. A default under this Lease by Tenant shall exist if any of
the following events shall occur (a “Default”):

(a)If Tenant fails to pay Rent or any other sum required to be paid hereunder
within three (3) days after written notice of such failure from Landlord;
provided, however, that any such notice given and served upon Tenant pursuant to
the requirements of Section 1161 of the California Code of Civil Procedure
regarding unlawful detainer actions shall be deemed to be in lieu of, and not in
addition to, any notice that may be required hereunder; or

(b) If Tenant shall have failed to perform any term, covenant or condition of
this Lease except those requiring the payment of money, and Tenant shall have
failed to cure such breach within thirty (30) days after written notice from
Landlord where such breach could reasonably be cured within such thirty (30) day
period; provided, however, that where such failure could not reasonably be cured
within the thirty (30) day period, that Tenant shall not be in default if it
commences such performance within the thirty (30) day period and diligently
thereafter prosecutes the same to completion; or

(c) If Tenant assigns its assets for the benefit of its creditors; or

(d) If a court shall make or enter any decree or order other than under the
bankruptcy laws of the United States adjudging Tenant to be insolvent; or
approving as properly filed a petition seeking reorganization of Tenant; or
directing the winding up or liquidation of Tenant and such decree or order shall
have continued for a period of thirty (30) days.

19.2Remedies. Upon a Default, Landlord shall have the following remedies, in
addition to all other rights and remedies provided by law or otherwise provided
in this Lease, to which Landlord may resort cumulatively or in the alternative:

(a)Landlord may continue this Lease in full force and effect, and this Lease
shall continue in full force and effect as long as Landlord does not terminate
this Lease, and Landlord shall have the right to collect Rent when due.

(b) Landlord may terminate this Lease and Tenant’s right to possession of the
Premises at any time by giving written notice to that effect, subject to all
applicable legal due process requirements, and relet the Premises or any part
thereof. Tenant shall be liable immediately to Landlord for all costs Landlord
incurs in reletting the Premises or any part thereof, including, without
limitation, broker’s commissions, and expenses of cleaning the Premises required
by the reletting costs. Reletting may be for a period shorter or longer than the
remaining Term of this Lease. On termination and Landlord’s recovery of legal
possession of the Premises, Landlord has the right to remove all Tenant’s
Personal Property left on the Premises by Tenant and store same at Tenant’s
cost.

8 | Page

--------------------------------------------------------------------------------

 

19.3Landlord’s Default. Landlord shall not be deemed to be in default in the
performance of any obligation required to be performed by it hereunder unless
and until it has failed to perform such obligation within a reasonable time but
in no event longer than fifteen (15) days after receipt of written notice by
Tenant to Landlord specifying the nature of such default. If Landlord is in
default pursuant to this Paragraph 19.3, then Tenant may proceed to take the
required action to cure such default upon delivery of an additional five (5)
days’ notice (“Self-Help Notice”) to Landlord specifying that Tenant is taking
such required action (provided, however, that such additional notice shall not
be required in the event of an emergency). If such required action is not taken
by Landlord within said 5-day period, then Tenant shall be entitled to take such
required action and to receive reimbursement from Landlord for all reasonable
and actual out-of-pocket costs and expenses incurred by Tenant in connection
with such required action, plus interest on all such costs at the Interest Rate
(which out-of-pocket costs, plus interest, are referred to herein as the
“Reimbursement Amount”).

20.Subordination. Landlord shall have the right to cause this Lease to be and
become and remain subject and subordinate to any and all ground and underlying
liens, leases, mortgages and deeds of trust (collectively “Encumbrances”) which
may hereafter be executed covering the Premises, or any renewals, modifications,
consolidations, replacements or extensions thereof, for the full amount of all
advances made or to be made thereunder and without regard to the time or
character of such advances, together with interest thereon and subject to all
the terms and provisions thereof; provided that Tenant’s agreement to
subordinate or attorn in favor of any holder or holders (“Holder”) of any such
Encumbrance will be subject to such Holder agreeing to recognize and not to
disturb Tenant’s possession of the Premises pursuant to a commercially
reasonable subordination, non-disturbance and attornment agreement. Tenant shall
execute any such agreement within ten (10) business days after Landlord’s
written request. Notwithstanding the foregoing, if the Holder of any Encumbrance
requires that this Lease to be prior and superior thereto, then within fifteen
(10) business days after Landlord’s written request, Tenant shall execute, have
acknowledged and deliver any and all reasonable documents or instruments which
Landlord or Holder deems necessary or desirable for such purposes. Landlord
represents and warrants to Tenant that, as of the date of this Lease, there are
no Encumbrances which are a lien against the Premises.

21.Notices. Any notice or demand required or desired to be given under this
Lease shall be in writing and shall be personally served or in lieu of personal
service may be given by Federal Express or other reputable overnight courier
service, or by e-mail with confirmation of receipt. If given by overnight
courier service, such notice shall be deemed to be effective upon the next
business day after deposit with the courier service. At the date of execution of
this Lease, the addresses of Landlord and Tenant are as set forth on page 1 of
this Lease. Either party may change its address by giving notice of same in
accordance with this Paragraph 21.

22.Attorneys’ Fees. If either party brings any action, legal proceeding or
arbitration proceeding for damages for an alleged breach of any provision of
this Lease, to recover rent, or other sums due, to terminate the tenancy of the
Premises or to enforce, protect or establish any term, condition or covenant of
this Lease or right of either party, the prevailing party shall be entitled to
recover as a part of such action or proceedings, or in a separate action brought
for that purpose, reasonable attorneys’ fees and costs.

9 | Page

--------------------------------------------------------------------------------

 

23.Transfer of the Premises by Landlord. In the event of any conveyance of the
Premises and assignment by Landlord of this Lease, Landlord shall be and is
hereby entirely released from all liability under any and all of its covenants
and obligations contained in or derived from this Lease first accruing after the
date of such conveyance and assignment, provided such transferee assumes
Landlord’s obligations under this Lease arising after the transfer, and Tenant
agrees to attorn to such transferee.

24.Tenant’s Remedy. If, as a consequence of a Default by Landlord under this
Lease, Tenant recovers a money judgment against Landlord, such judgment shall be
satisfied only out of the proceeds of sale received upon execution of such
judgment and levied thereon against the right, title and interest of Landlord in
the Premises and out of rent or other income from the Premises received by
Landlord or out of consideration received by Landlord from the sale or other
disposition of all or any part of Landlord’s right, title or interest in the
Premises, and neither Landlord nor Landlord’s Agents shall be liable for any
deficiency.

25.Acceptance. Delivery of this Lease, duly executed by Tenant, constitutes an
offer to lease the Premises, and under no circumstances shall such delivery be
deemed to create an option or reservation to lease the Premises for the benefit
of Tenant. This Lease shall only become effective and binding upon full
execution hereof by Landlord and delivery of a signed copy to Tenant.

26.Recording. Neither party shall record this Lease or any memorandum thereof.

27.General.

27.1Captions. The captions and headings used in this Lease are for the purpose
of convenience only and shall not be construed to limit or extend the meaning of
any part of this Lease.

27.2Executed Copy. This Lease may be executed in one or more counterparts, each
of which shall constitute an original and all of which shall be one and the same
agreement. The parties agree to accept a digital image (including but not
limited to an image in the form of a PDF, JPEG, GIF file, or
other e-signature) of this Lease, if applicable, reflecting the execution of one
or both of the parties, as a true and correct original. Any fully executed copy
of this Lease shall be deemed an original for all purposes.

27.3Time. Time is of the essence for the performance of each term, condition and
covenant of this Lease.

27.4Separability. If one or more of the provisions contained herein, except for
the payment of Rent, is for any reason held to be invalid, illegal or
unenforceable in any respect, such invalidity, illegality, or unenforceability
shall not affect any other provision of this Lease, but this Lease shall be
construed as if such invalid, illegal or unenforceable provision had not been
contained herein.

27.5Choice of Law. This Lease shall be construed and enforced in accordance with
the laws of the State of California. The language in all parts of this Lease
shall in all cases be construed as a whole according to its fair meaning and not
strictly for or against either Landlord or Tenant.

27.6Binding Effect. The covenants and agreement contained in this Lease shall be
binding on the parties hereto and on their respective successors and assigns to
the extent this Lease is assignable.

10 | Page

--------------------------------------------------------------------------------

 

27.7Waiver. The waiver by Landlord or Tenant of any breach of any term,
condition or covenant, of this Lease shall not be deemed to be a waiver of such
provision or any subsequent breach of the same or any other term, condition or
covenant of this Lease. The subsequent acceptance of Rent hereunder by Landlord
or payment of Rent hereunder by Tenant shall not be deemed to be a waiver of any
preceding breach at the time of acceptance or making of such payment other than
with respect to the Rent so accepted. No covenant, term or condition of this
Lease shall be deemed to have been waived by Landlord or Tenant unless such
waiver is in writing signed by Landlord or Tenant as applicable.

27.8Entire Agreement. This Lease constitutes the entire agreement between the
parties, and there are no agreements or representations between the parties
except as expressed herein. Except as otherwise provided herein, no subsequent
change or addition to this Lease shall be binding unless in writing and signed
by the parties hereto.

27.9Authority. Landlord represents that it holds legal title to the Premises and
has the right to enter into this Lease. If Tenant or Landlord is a corporation,
limited liability company or a partnership, each individual executing this Lease
on behalf of said corporation, limited liability company or partnership, as the
case may be, represents and warrants that he is duly authorized to execute and
deliver this Lease on behalf of said entity in accordance with its corporate
bylaws, operating agreement, statement of partnership or certificate of limited
partnership, as the case may be, and that this Lease is binding upon said entity
in accordance with its terms.

27.10Exhibits. All exhibits, amendments, riders and addenda attached hereto are
hereby incorporated herein and made a part hereof.

 

[Signature page follows]

 

11 | Page

--------------------------------------------------------------------------------

 

The parties hereto have executed this Lease at the place and on the dates
specified above their respective signatures.

 

Executed at:

5950 Priestly Drive, Carlsbad, CA 92008

 

Executed at:

5950 Priestly Drive, Carlsbad, CA 92008

 

 

 

 

 

On:

 

 

On:

 

 

 

 

By LESSOR:

 

 

By LESSEE:

 

 

 

 

S Real Estate Holdings LLC

 

International Stem Cell Corporation

 

 

 

 

 

 

 

 

 

 

By:

 

 

By:

 

 

 

 

 

 

Name Printed:

Russell Kern

 

Name Printed:

Sophia Garnette

Title:

Managing Member

 

Title:

VP, Legal Affairs and Operations

 

 

 

 

 

 

12 | Page

--------------------------------------------------------------------------------

 

Exhibit A

PREMISES – Occupied Square Footage

[gttwqwgg53cy000002.jpg]

 

2.nd floor occupied sq ft march 1 2020 8528sq ft

 

13 | Page

--------------------------------------------------------------------------------

 

Exhibit A (continued)

PREMISES – Occupied Square Footage

 

[gttwqwgg53cy000003.jpg]

 

Electrical telephone women men secondary entrance men man reception kitchen 1 st
floor common area space approx. 500 sq ft

 

14 | Page

--------------------------------------------------------------------------------

 

Exhibit B

Common Area Allocation

 

[gttwqwgg53cy000004.jpg]

 

Redfin san diego real estate agents neurohacker collective Aldrich cpas adisors
Carlsbad chamber el camino real creative drive interregional stem glds greats
lakes data systems inc Rhonda Andersen mutual of Omaha google

 

15 | Page